Case 4:18-cv-00058-HCM-RJK Document 64 Filed 02/21/19 Page 1 of 7 PagelD# 1936

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
(Newport News Division)
KEN SPIRITO,
Plaintiff,
Vv. Case No. 4:18-cv-58

PENINSULA AIRPORT COMMISSION,
etc., et al.

Defendants.
PENINSULA AIRPORT COMMISSION’S MEMORANDUM
IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

Preliminary Statement

The Commission is being sued based on the acts of one Commissioner, two employees,
and one terminated employee. The allegation is that the acts complained of were within the
scope of employment of the employees and of the Commissioner. It is clear and the Commission
concedes that if the acts are within the scope of employment, it would be responsible if the acts
violated the law. However, the Commission is not responsible for the acts of a terminated
former employee under any circumstances, and if the acts of the employees or Commissioners do
not constitute a legal violation, the Commission cannot be held liable.

Undisputed Facts Regarding the Commission

1. The Plaintiff did shred documents early in the morning of Thursday, March 2,
2017, when a special commission mecting had been scheduled to take steps to respond to the
VDOT auditors’ document requests and to consider Mr. Spirito’s employment.

2. On Tuesday, February 28, 2017, the Chairman of the Commission George

Wallace called a special commission mecting placing on the agenda compliance with the audit,

1-1585127.1
Case 4:18-cv-00058-HCM-RJK Document 64 Filed 02/21/19 Page 2 of 7 PagelD# 1937

the retention of counsel, and Mr. Spirito’s status. The notice was sent out February 28, 2017. A
copy is attached as Exhibit A.

3, The VDOT auditors complained that documents were not being produced in spite
of requests for those documents. Documents reflecting what the Commissioners had been
advised as to documents being produced to the VDOT auditors are attached hereto as Exhibit B.

4, The February 28, 2017 Daily Press article reported that Mr. Spirito and the
Commission’s then attorney were asked to leave the room at a February 27, 2017 special
meeting. The Daily Press reported,

That audit is likely to take longer than expected because the Commission is not

providing documents investigators have requested, in some cases two or three

times, and because Commission staff have not made themselves available, said

Secretary of Transportation Aubrey Layne.

5, On February 28, 2017, Commissioner Rob Coleman sent an email to Mr. Spirito
reiterating that all documents be produced to the VDOT auditors. A copy is attached as Exhibit
Cc.

6. The VDOT auditors were told the Commission had no due diligence documents.

7, The VDOT auditors were not provided access to the ematls they requested prior
to March 2, 2017 in spite of repeated requests.

8. Ms. Ortiz reported the shredding in a text message to her supervisor, Ms. Ford.

9, Ms. Ford was not in the office at the time she received the text message, but
Ms. Ford was aware of the VDOT auditors’ complaints regarding the failure to produce
documents, the lack of documents relating to due diligence, the failure to produce
written/electronic communication relating to negotiations between People Express and the

Commission, and the fact that a special commission meeting had been called to deal with these

issues.

-1585127.1
Case 4:18-cv-00058-HCM-RJK Document 64 Filed 02/21/19 Page 3 of 7 PagelD# 1938

10. Three people in the Commission’s office heard the shredding on the morning of
March 2, 2017, and each found it unusual. The three are Lisa Ortiz, Rowena Byrd and Jessica
Minor.

11. Ms. Ford reported the shredding to Commissioner Mallon and, upon his direction,
to Commissioner Coleman. Commissioner Coleman was a Major in the Newport News Sheriff's
Office as well as a Commissioner and had extensive experience with investigations.

12. Commissioner Coleman decided to report the shredding to the Virginia State
Police.

13. The Commission made no investigation and took no action of any kind relating to
Mr. Spirito’s shredding of documents.

14. The possibility that Mr. Spirito might be shredding documents was raised carly in
the investigation to the VDOT auditors by Secretary Layne’s office based on information
received from TSA personnel. (Gales Dep. pages 33-38).

15. The VDOT auditors have confirmed that the shredding of documents was not
raised to them by the Commission or any of the Commission’s employees, (Gales Dep. page
44),

16. It was the VDOT auditors who decided to place the information relating to
document shredding in the audit report based on their investigation.

17. Neither the Commission nor any of the Defendants had anything to do with this
decision by the state auditors.

18. The Daily Press had published 26 articles on the Commission between January
26, 2017 and March 2, 2017, and the vast majority of these articles were highly critical, Two of

the articles highlighted the failure to provide documents as requested by the auditors. These

1-1585127,1
Case 4:18-cv-00058-HCM-RJK Document 64 Filed 02/21/19 Page 4 of 7 PagelD# 1939

articles were regularly collected by the Commission and were discussed throughout the office.

19. The VDOT auditors determined that documents sent to or from Mr. Spirito found
on servers outside of the Commission were not on the Commission’s server. Among those
missing documents was the February 26, 2017 email from Mr. Spirito to Ms, Wharton, Ms. Ford
and Ms. Cheaney saying that the Commission’s then-counsel intended to “push back” on the
audit requests.

20. Wilmer Thomas was not an employee of the Commission when he sent the
Facebook Messenger message that is the subject of this action to Ms. Scott.

21. Sharon Scott never shared the Facebook Messenger message from Wilmer
Thomas with anyone until she was requested to provide it to the VDOT auditors.

22. All employees at the PAC were told by the Commission to cooperate fully with
the auditors and to provide any information requested.

The deposition transcripts of Bradley Gales, Lisa Ortiz, Renee Ford, Sharon Scott and

Wilmer Thomas are attached to Ms. Ortiz’s Memorandum in Support of Motion for Summary

Judgment.
1. THE COMMISSION IS NOT RESPONSIBLE FOR THE STATEMENT OF WILMER
THOMAS

It is axiomatic that an employee no longer acts in the course and scope of employment
after he has been terminated. The Complaint alleges that Mr. Thomas was terminated on
February 14, 2017. The Facebook Messenger messages, which are the subject matter of this suit,
were sent on March 17, 2017 and April 12, 2017. Thus, the first alleged defamatory statement
was sent more than a month after Mr. Thomas had been terminated. In fact, Plaintiff alleges that

it was the termination that was the motivation for Mr. Thomas’s Facebook Messenger message.

1-1585127.1
Case 4:18-cv-00058-HCM-RJK Document 64 Filed 02/21/19 Page 5 of 7 PagelD# 1940

I. THE COMMISSION ADOPTS THE ARGUMENTS MADE BY MS. FORD, MS.
ORTIZ, AND MS. SCOTT

As noted above, the Commission’s liability depends upon there being a violation on the
part of the named individuals. To the extent this action cannot proceed against the named
individuals, if may not proceed against the Commission.

lll. THERE IS NO CLEAR AND CONVINCING EVIDENCE OF ACTUAL MALICE
The Commission relies upon the analysis and authority set forth in Mr. Ortiz’s
Memorandum. Ms, Ortiz and Ms. Ford acted appropriately. Mr. Bradley Gales, the head VDOT
auditor, stated that no document should be shredded by the subject of the investigation. Mr.
Gales testified:
A. I would not think so, that anybody would shred anything during an

audit. That would be my preference. Don't, don't get rid of anything because it
may become an issue.

(Gales Dep. page 41, lines 21-24).

It was appropriate for Ms. Ortiz to report what she saw to Ms. Ford and for Ms. Ford to
bring Ms. Ortiz’s report to the attention of a Commissioner. Neither Ms. Ford nor Ms. Ortiz
provided the text messages to anyone until the VDOT auditors asked Ms. Ford for the messages.
It was appropriate for Ms. Ford to truthfully answer the VDOT auditors’ questions about the text
messages. It was appropriate for Ms. Scott to provide the Facebook Messenger messages to the
VDOT auditors upon the VDOT auditors’ request.

Since the Commission was the subject of the audit, the Commission did not feel it was
appropriate for it to investigate itself, and it did not do so. The Commission made no decision of
any kind based on any allegation of Mr. Spirito shredding documents. As of today, the
Commission does not know what Mr. Spirito shred or why he decided to shred the documents on

the morning of the special commission meeting.

1-1585127.1
Case 4:18-cv-00058-HCM-RJK Document 64 Filed 02/21/19 Page 6 of 7 PagelD# 1941

CONCLUSION

Summary judgment should be granted to the Commission upon any claim based upon the

Facebook Messenger messages of Mr. Thomas sent when he was not an employee. To the extent

summary judgment is granted to any of the three remaining individual Defendants, summary

judgment should be granted to the Commission on that claim. There is no independent basis for

asserting any liability against the Commission, and if summary judgment is granted to Ms. Ortiz,

Ms. Ford or Ms. Scott, it should be granted to the Commission.

Dated: February 21, 2019

11585127.)

Respectfully submitted,

sf

Conrad M, Shumadine

(VSB No. 4325)

Counsel for Peninsula Airport Commission
Newport News/Williamsburg International Airport,
Sharon P. Scott, E. Renee Ford, Lisa M. Ortiz, and
Wilmer K. Thomas, Jr.

WILLCOX & SAVAGE, P.C.

440 Monticello Avenue, Suite 2200

Norfolk, Virginia 23510

757.628.5500 Telephone

757.628.5566 Facsimile

cshumadine@wilsav.com
Case 4:18-cv-00058-HCM-RJK Document 64 Filed 02/21/19 Page 7 of 7 PagelD# 1942

CERTIFICATE OF SERVICE

I hereby certify that on the 2ist day of February, 2019, I sent a true and correct copy of
the foregoing to the following via electronic transmission to the following:

David L. Littel (VSB No. 37690)

Kellam T. Parks (VSB No. 45735)

Meghan M. Casey (VSB No.86771)

Counsel for Plaintiff

Parks Zeigler, PLLC

4768 Euclid Road, Ste. 103

Virginia Beach, Virginia 23462-3810

757.453.7744 Telephone

757.453.7578 Facsimile

dhttel@pzlaw.com

kparks@pzlaw.com

measey@pzlaw.com

khayes@pzlaw.com
/s/
Conrad M. Shumadine
(VSB No. 4325)
Counsel for Peninsula Airport Commission
Newport News/Williamsburg International Airport,
Sharon P. Scott, E. Renee Ford, Lisa M. Ortiz, and
Wilmer K. Thomas, Jr.
WILLCOX & SAVAGE, P.C.
446 Monticello Avenue, Suite 2200
Norfolk, Virginia 23510
757.628.5500 Telephone
757.628.5566 Facsimile
ceshumadine@wilsav.com

1-1585127.1
